Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Isaac A. Isaiah appeals the district court’s order granting the Defendants’ motion to dismiss his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Isaiah v. Western Maryland Hosp. Sys. No. 1:10-cv-01873-JFM, 2010 WL 4009036 (D.Md. Oct. 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED